COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-13-00447-CV


JOE REECE AND/OR ALL OTHER                        APPELLANTS
OCCUPANTS

                                     V.

U.S. BANK NATIONAL                                   APPELLEE
ASSOCIATION, AS TRUSTEE
SUCCESSOR IN INTEREST TO
BANK OF AMERICA, NATIONAL
ASSOCIATION AS TRUSTEE, AS
SUCCESSOR BY MERGER TO
LASALLE BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR
STRUCTURED ASSET INVESTMENT
LOAN TRUST MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES
2002-2, ITS SUCCESSORS AND
ASSIGNS

                                 ------------

        FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                 ------------

                     MEMORANDUM OPINION1
                                 ------------
    1
     See Tex. R. App. P. 47.4.
      Pro se appellant Joe Reece attempts to appeal the trial court’s order

granting appellee’s motion to strike his “Verified Motion For Bill of Review and

Emergency Temporary Restraining Order and/or Preliminary Injunction.”

Appellee filed a motion to dismiss the appeal for want of jurisdiction, pointing out

that mandate has already issued in this case. See Reece v. U.S. Bank Nat’l

Ass’n, No. 02-12-00427-CV, 2013 WL 2338730, at *1 (Tex. App.—Fort Worth

May 30, 2013, pet. dism’d w.o.j.) (mem. op.).         In his response, appellant

concedes that he previously appealed in this court “and [l]ost and; that Appellant

appealed to the Texas Supreme Court and lost there, as well.” A bill of review

may not be used as an additional remedy after one has made a timely, but

unsuccessful, appeal.     Rizk v. Mayad, 603 S.W.2d 773, 776 (Tex. 1980).

Therefore, we grant appellee’s motion and dismiss the appeal. See Tex. R. App.

P. 43.2(f).



                                                   PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: February 6, 2014




                                         2